EXHIBIT 10(o)(o)

Amended and Restated Restricted Stock Unit Award Agreement

Under the Director Award Program

EMCOR GROUP, INC.

301 Merritt Seven

Norwalk, Connecticut 06851-1092

Agreement made this 14th day of December, 2011, between EMCOR GROUP, INC., a
Delaware corporation (the “Company”) and [Name], (the “Participant”), amending
and restating the agreement made on June 1, 2011, between the Company and the
Participant (the “Original Agreement”), whereby Participant was awarded,
pursuant to the Company’s 2010 Incentive Plan (as from time to time in effect,
the “Plan”) and the Director Award Program established under the Plan (as from
time to time in effect, the “Program”), and subject to their terms, a Restricted
Stock Unit (“RSU”) award.

 

1. Restricted Stock Unit Award.

The Participant has been awarded as of the date of the Original Agreement,
pursuant to the Plan and the Program, and subject to their terms, an RSU award
(the “Program Award”) as hereinafter described. The Program Award gives the
Participant the conditional right to receive, without payment but subject to the
conditions and limitations set forth in this Agreement, the Program and the
Plan, (i) 9,721 Shares (the “Basic Shares”) and (ii) an additional whole number
of Shares (rounded down to the nearest whole number) (the “Dividend Equivalent
Shares”) equal in value (determined as hereinafter provided) to the dividends,
if any, that would have been paid with respect to the Basic Shares had the Basic
Shares been issued to the Participant on the date of the Original Agreement. For
purposes of (ii), the number of Dividend Equivalent Shares with respect to any
dividend shall be calculated as of the date on which the dividend is paid to
holders of Company common stock. For the avoidance of doubt, no Shares
(including Dividend Equivalent Shares) shall be payable in respect of the
Program Award if the Program Award is forfeited, and no Dividend Equivalent
Shares shall be payable in respect of any dividend for which the record date
falls on or after the date on which the Participant or other person entitled to
the Basic Shares becomes the record owner of such Shares for dividend
record-date purposes. Except as otherwise expressly provided, all terms used
herein shall have the same meaning as in the Program and the Plan.

 

2. Vesting.

This Program Award shall vest at the time that is immediately prior to the
earliest to occur of the following: (A) the first (1st) anniversary of the
effective date of the Original Agreement; (B) the annual meeting (if any) of
shareholders that occurs in the calendar year following the calendar year of the
effective date of the Original Agreement; (C) the death of the Participant while
serving on the Board; (D) the resignation of the Participant from the Board for
reasons of permanent disability (as determined by the Committee).



--------------------------------------------------------------------------------

Upon any termination of a Participant’s services with the Board, all RSUs then
held by the Participant that have not previously vested (determined after taking
into account the previous paragraph) shall be immediately forfeited.

 

3. Delivery of Shares.

Subject to Section 4 below, the Company shall effect delivery of the Shares with
respect to this Program Award to the Participant (or, in the event of the
Participant’s death, to the person to whom the Program Award has passed by will
or the laws of descent and distribution) on the Payment Date of this Program
Award. No Shares will be issued pursuant to this Program Award unless and until
all legal requirements applicable to the issuance or transfer of such Shares
have been complied with to the satisfaction of the Committee.

 

4. Dividends; Other Rights.

The Program Award shall not be interpreted to bestow upon the Participant any
equity interest or ownership in the Company or any Affiliate prior to the date
on which the Company delivers Shares to the Participant. The Participant is not
entitled to vote any Shares by reason of the granting of this Program Award or
to receive or be credited (other than as provided in Section 1 above) with any
dividends declared and payable on any Share prior to the delivery of such
Shares.

 

5. Certain Tax Matters.

The Participant expressly acknowledges that because this Program Award consists
of an unfunded and unsecured conditional promise by the Company to deliver
Shares in the future, subject to the terms hereof, it is not possible to make a
so-called “83(b) election” with respect to the Program Award. By accepting this
Program Award, the Participant agrees to be responsible for all taxes (including
any withholding taxes) to which he may be subject by reason of the vesting of or
payment under the Program Award.

 

6. Nontransferability.

Neither this Program Award nor any rights with respect thereto may be sold,
assigned, transferred (other than by will or the laws of descent and
distribution), pledged or otherwise encumbered, except as the Committee may
otherwise determine.

 

7. Effect on Right to Be Continued as a Director.

This Program Award shall not confer upon the Participant any right to be
continued as a director of the Company or derogate from any right of the Company
or its stockholders to decline to nominate the Participant for election as a
director, to decline to elect Participant as a director, or, subject to the
provisions of the bylaws of the Company and applicable law, to remove
Participant as a director, with or without cause.

 

2



--------------------------------------------------------------------------------

8. Amendments.

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing.

 

9. Governing Law.

This Agreement shall be governed and construed by and determined in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

EMCOR GROUP, INC. By:  

 

  Anthony J. Guzzi

Title:   President and Chief Executive Officer

 

Agreed and Accepted: By  

 

  [Participant’s Name]

 

3